                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                  Case No. 4:18-cr-40020-001

ALDO DANIEL GASTELUM                                                                  DEFENDANT


                                              ORDER

       Before the Court is the Motion to Modify Conditions of Pretrial Release (ECF No. 49) filed

herein by the Defendant. The Government has responded. ECF No. 50. This Motion was referred

to the undersigned for decision. On January 10, 2019, a hearing was held on the Motion. At the

hearing, the Court heard testimony from the Defendant and argument from both Defendant and the

Government. After considering the Motion, testimony, and argument of counsel, the Court finds the

Motion to Modify Conditions of Pretrial Release (ECF No. 49) should be and hereby is DENIED.

       The Defendant’s current conditions of release include a curfew, which is set for the hours of

11:00 p.m. and 6:00 a.m. The Court heard testimony that Defendant suffers from several medical

conditions for which he receives regular and recurring treatment. Additionally he frequently has to

be treated on an emergency basis. He testified that on at least one occasion he left either a medical

treatment facility or a hospital emergency room as a result of his concern about violating the

conditions of his curfew.

       The Court does not intend its conditions of release to interfere with Defendant’s legitimate

medical treatment. Defendant is advised he may seek and obtain any legitimate medical care and

should advise his supervising Probation Officer of any over night stay, for which he had not received

prior approval, as soon as possible and in no event less than twelve (12) hours after release from any

                                                 -1-
such overnight hospital or emergency room care.

       SO ORDERED this 10th day of January 2019.




                                                     Barry A. Bryant
                                                   /s/
                                                   HON. BARRY A. BRYANT
                                                   U.S. MAGISTRATE JUDGE




                                             -2-
